Citation Nr: 1704932	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  15-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issues of entitlement to service connection for left ear hearing loss and entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) were raised by the record during the Veteran's February 2017 videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, a remand is indicated to obtain a new VA examination.

The Board notes that the Veteran has received VA treatment for his hearing loss and currently uses hearing aids. He contends that his right ear hearing loss onset in service and is attributable to an incident where a grenade simulator exploded in close proximity to his head. The Board also acknowledges that the Veteran was granted service connection for tinnitus in March 2013, due in part to the concession of in service noise exposure.

Review of service treatment records shows audiometric readings for the right ear were within normal limits throughout service, as noted upon entry in July 1980, in January 1981, in December 1982, in April 1983, and upon separation in July 1983. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). Nevertheless, an upward shift in the right ear is shown, specifically at the 3000 and 6000 Hertz range from in service audiometric readings between January 1981 and December 1982. 

The Veteran's most recent and pertinent VA examination occurred in March 2013. At that time, the Veteran's puretone thresholds in decibels were as follows:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
10
5
40
50
45
50
Right
50
55
45
65
55
55

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 100 percent, bilaterally.

The audiologist provided a diagnosis of conductive and mixed hearing loss for the Veteran's right ear, and sensorineural hearing loss for the Veteran's left ear.

After reviewing the claims folder, and based on the test results, the examiner opined that it is less likely than not that the Veteran's right ear hearing loss is due to military noise exposure. The examiner explained that:

[no] evidence of hearing loss was found in the STRs, and hearing was normal in both ears upon discharge from military service. [The Veteran's]
current right hearing loss is not consistent with what is normally seen from acoustic trauma given that there is a conductive/mixed component. It is therefore the opinion of this examiner that [the Veteran's] current complaint of hearing loss is not related to his military duty.

During the Veteran's February 2017 videoconference hearing, his representative laid out a thorough history of the Veteran's hearing loss complaints and circumstances surrounding a grenade simulator explosion in 1982. Importantly, the Veteran's representative directed the Board's attention to a November 1982 service treatment record related to this incident. According to the record, a grenade simulator exploded near the Veteran's head and he complained of ringing in his ears and bleeding from his ears. The Veteran's representative stated that the upward shift in audiometric readings from January 1981 to December 1982 were attributable to this explosion.

The Veteran's representative also requested a new VA examination because it had been nearly 4 years since his previous examination. In light of this request, the above service treatment record detailing the explosion, and upward shift in audiometric readings during service, a new VA examination is warranted. Thus, the Veteran should be scheduled to undergo another VA examination by an appropriate audiologist to determine the etiology of his right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain any outstanding medical treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, schedule the Veteran for a VA audiometric examination to determine the nature and etiology of hearing loss in the right ear. The audiologist is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure, including the grenade simulator explosion. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA audiologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current diagnosis of hearing loss in the right ear for VA purposes manifested in service or is otherwise causally or etiologically related to his military service, to include noise exposure and upward shift in audiometry readings from January 1981 to December 1982.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

